Citation Nr: 1722962	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-29 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1981 to June 1985 and October 1997 to October 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities met the schedular criteria under 38 C.F.R. § 4.16(a) effective April 3, 2009.

2.  The Veteran has been unable to secure or follow substantially gainful employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment"). 

A TDIU may be assigned if the schedular rating is less than total when it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See §§ 38 C.F.R. 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).   

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b). 

Finally, a TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.

Factual Background and Analysis

As set forth in his September 2009 TDIU application, in addition to various statements, including his June 2010 notice of disagreement (NOD), the Veteran maintains that his service-connected disabilities prevent him from securing or following any substantially gainful occupation. 

In his TDIU application, the Veteran reported that he has tried to work but his medical and emotional conditions prevent him from searching for and maintaining a gainful and substantial job.  The Veteran reported prior employment as a truck driver, working 40 hours per week, and earning approximately $1,400.00 per month.  According to his application, he last worked for 40 hours per week as a truck driver from January 2006 to May 2006, and left this job due to his disabilities.  The Veteran's TDIU application also indicated that he completed high school and earned college credits, but does not have any other education or training.  

The Veteran's service-connected disabilities include his major depression disability, rated at 50 percent as of April 2009; lumbosacral strain disability, rated at 10 percent as of October 2000 and 40 percent as of April 2009; left shoulder disability, rated at 10 percent as of October 2000 and 30 percent as of April 2009; residuals of right ankle reconstruction due to chronic instability disability, rated at 10 percent as of October 2000; hemorrhoids with anal fissure, rated at 10 percent as of October 2000; and right ankle postoperative scar, rated as noncompensable as of October 2000.  The Veteran's combined evaluation for VA compensation purposes has been 80 percent since April 3, 2009.  Given the nature of the Veteran's disabilities, their corresponding ratings, and his overall combined disability rating, his service-connected disabilities have met the percentage rating standards for a schedular TDIU throughout the course of this appeal.  See 38 C.F.R. § 4.16(a) (providing that for the purpose of one 60 percent or one 40 percent disability, disabilities affecting a single body system, e.g., orthopedic, will be considered as one disability).  
However, even though the Veteran meets the threshold requirement for obtaining a schedular TDIU, the Board must consider whether his service-connected disabilities preclude him from securing or following substantially gainful employment.  See 38 C.F.R. §§ 3.341, 4.16(a); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The Veteran was afforded a May 2009 VA mental disorders examination.  The examination report indicated the Veteran reported moving in with his parents because he was unable to work and could not sustain himself economically.  The Veteran stated that he worked as a truck driver in the military and civilian life but reported being unemployed as a result of his symptoms.  The examiner indicated the Veteran was currently taking medications.  The examiner indicated the Veteran had active feelings of worthlessness, hopelessness and helplessness, anhedonia, lack of motivation and interest in his surroundings, frequent cryfulness, poor interest in his personal appearance, and social isolation.  The examiner indicated the Veteran did not have total occupational and social impairment due to mental disorder signs and symptoms, but the Veteran's mental disorder signs and symptoms result in deficiencies in family relations and work. 

The Veteran was afforded a May 2009 VA joint examination.  The examination report indicated the Veteran's low back symptoms included fatigue, decreased motion, stiffness, weakness, spasms, and severe, constant pain that occurred daily.  The examiner indicated the Veteran experienced weekly flare ups of the spinal condition which were severe and lasted hours.  Further, the examination report revealed the Veteran's condition had effects on usual daily activities that included severe effects on chores, traveling, feeding, bathing, dressing, toileting, as well as grooming; and prevents shopping, exercise, sports, and recreation.  Treatment included TENS unit, lumbar brace, and medication.  The examination report noted the Veteran's usual occupation as a truck driver but indicated the Veteran was not employed. 

Additionally, the examination report indicated that the Veteran's left shoulder symptoms included progressive numbness, tingling at the arm and hand, increase in size of lipoma at shoulder, and increase in pain intensity.  The examiner indicated the Veteran's left shoulder had deformity, instability, pain, stiffness, weakness, incoordination, decreased speed of joint, numbness, locking episodes several times a year but less than monthly, inflammation, and the condition affected the motion of the joint.  The examiner summarized all problems, diagnoses, and functional effects on occupation as significant effects including problems with lifting and carrying, decreased strength, and pain.  The examiner indicated the condition had effects on the Veteran's usual daily activities described as severe effects on chores, shopping, toileting, grooming, and driving; prevents exercise, sports, and recreation; mild effects of traveling and feeding; and moderate effects on bathing and dressing.

In May 2009, the Veteran was afforded a VA rectum and anus examination.  The examination report indicated the Veteran's rectum and anus symptoms included hemorrhoid pain, anal itching, pain, swelling, and frequent bleeding from hemorrhoids recurring four or more times per year without thrombosis.  The examiner indicated the Veteran was service-connected for hemorrhoids, but stated there was no evidence of active hemorrhoids, anal fission or bleeding.  The examiner indicated the Veteran's employment history included working as a truck driver, but was not currently employed.  The examiner noted the Veteran's problem had effects on usual daily activities that included severe effects of chores, shopping, exercise, sports, recreation, as well as traveling and no effects on feeding, bathing, dressing, toileting, and grooming. 

The Veteran was afforded a May 2009 VA joint examination.  The examination report indicated the Veteran's right ankle symptoms included worsening pain and that minimal uneven floor surface promotes sudden give away of ankle joint and consequent sprain.  The examiner indicated the Veteran's right ankle had deformity, giving away, instability, pain, incoordination, decreased speed of motion, weekly episodes of dislocation or subluxation, swelling and tenderness, and severe weekly flare ups of joint disease lasting one to two days.  Additionally, the examiner stated that precipitating and alleviating factors were walking and resting leg with elevation.  The examiner indicated the Veteran had functional limitations that included the ability to stand for 15 to 30 minutes, ability to walk for a quarter of a mile, and always needed to use a cane.  The examiner summarized all problems, diagnoses and functional effects on occupation as pain and assigned different duties.  The examiner indicated the condition had effects on the Veteran's usual daily activities described as severe effects on chores, traveling, bathing, dressing, toileting, grooming, and driving; prevents shopping, exercise, sports, and recreation; and mild effects on feeding.

A May 2009 VA joint examination report indicated the Veteran's right foot surgical scar symptoms included discoloration measured at 3.5 inches, but no tenderness to palpitation, loss of function, underlying soft tissues, skin ulceration, elevation of scar, depression of scar, or disfigurement of head, face, or neck.

In October 2009, the Veteran was afforded a VA mental disorder examination.  The examination report indicated the Veteran was able to maintain minimum personal hygiene and had no problems with activities of daily living.  The examiner indicated the Veteran's employment history included truck driver and with retaining he could change employment.  The examiner further indicated the Veteran did not have total occupational and social impairment and signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  The examiner stated there was no reduced reliability and productivity due to mental disorder symptoms, but there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but was generally satisfactory. 

The Veteran was afforded an October 2009 VA joint examination.  The examination report indicated the Veteran's low back symptoms included decreased motion, stiffness, weakness, spasms, and severe, constant pain that occurred weekly and lasted for hours.  Treatment included TENS unit, lumbar brace, and medication.  The examiner indicated the Veteran experienced incapacitating episodes due to intervertebral disc syndrome.  Moreover, the examination report revealed the Veteran's low back condition had effects on his usual daily activities. 

The examination report also indicated the Veteran's left shoulder symptoms included deformity, giving way, pain, stiffness, weakness, tenderness, and decreased speed of joint.  The examination report noted the Veteran's employment history as a truck driver but revealed he was not currently employed.  The examiner indicated that the Veteran's shoulder condition had effects on his usual daily activities that included mild effects on feeding; moderate effects on grooming and recreation; severe effects on chores, traveling, bathing, and dressing; and prevents shopping, exercise, sports, and driving.  

The examination report further noted that the Veteran's right ankle symptoms included giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, swelling, tenderness, and severe flare ups of joint disease weekly which lasted hours.  The examiner assessed the Veteran's limitations as including an inability to stand for more than a few minutes, inability to walk more than a few yards, and always using a cane.  The examiner indicated that the Veteran's ankle condition had effects on his usual daily activities that included mild effects on feeding; moderate effects on grooming and recreation; severe effects on chores, traveling, bathing, and dressing; and prevents shopping, exercise, sports, and driving.

The examination report indicated the Veteran's right ankle scar had no skin breakdown and the Veteran reported no pain.  Further, there was no inflammation, no edema, no keloid formation, and no other disabling effects.  The examiner indicated the Veteran was currently unemployed and there were no effects on usual daily activities.  

The Veteran was afforded an October 2009 VA rectum and anus examination.  The examination report indicated the Veteran's rectum and anus symptoms included anal itching, burning, pain, tenesmus, swelling, and occasional hemorrhoid bleeding recurring without thrombosis four or more times per year.  The examiner indicated the Veteran's condition impacted his occupational activities including problems with lifting and carrying, pain, and reported he was unable to sit for long periods.  The examiner noted the Veteran's problem had effects on usual daily activities that included severe effects of chores, shopping, exercise, sports, recreation, as well as traveling and no effects on feeding, bathing, dressing, toileting, and grooming. 

In March 2010, the Social Security Administration (SSA) found the Veteran to be disabled for purposes of Social Security Disability Insurance benefits as of September 2009.  The primary diagnosis associated with SSA's determination was "disorders of the back" and the secondary diagnosis is affective disorders.  SSA records include assessments of the Veteran's residual functioning capacity.  With regard to his back disorder, September 2009 SSA records indicated the Veteran was able to occasionally lift and/or carry up to 20 pounds; stand and/or walk with normal breaks for at least two hours in an eight hour day; sit with normal breaks for at least six hours in an eight hour day; push/pull unlimited; frequently kneel, balance, and climb ramps/stairs; and occasionally climb ladders/ropes/scaffolds, stoop, crouch, and crawl.  With regard to his depression, March 2010 SSA records indicated the Veteran was able to understand, remember and execute instructions, able to maintain attention, sustain concentration, persistence and pace, adapt to changes, and interact adequately with others.

The Veteran was afforded a February 2011 VA joint examination.  The examination report indicated the Veteran's low back symptoms included decreased motion, stiffness, weakness, flare-ups, and sharp, severe spine pain that occurred daily and radiated through both legs with electric pain.  Treatment included surgery, medications, and TENS unit and side effects from current treatments included somnolence, grogginess, and nausea.  The examiner indicated the Veteran had incapacity episodes of spine disease which during the last year include having to remain resting in bed for three to four days on about seven to eight occasions.  The examination report revealed the Veteran uses a cane and brace and is able to walk a quarter of a mile.  The examiner indicated the Veteran was not employed but noted the effects of the Veteran's back condition on his usual daily activities to include bathing independently with shower chairs; at times needing assistance from son in order to put on socks and shoes; does not do any household or yard chores; does not exercise other than occasional walking, but with increased lower back pain, and cannot play sports.  The examiner further indicated the Veteran's lower back condition has severe, weekly flare-ups lasting hours and noted that during flare-ups the Veteran has decreased range of motion of the back and decreased ambulation secondary to back pain flare-ups. 

In a September 2012 VA mental disorders examination report, the examiner opined that the Veteran was able to obtain, perform, and secure financial gainful employment and his service-connected neuropsychiatric condition is not severe enough to render him unemployable.

The Veteran was afforded a September 2012 VA joint examination for his low back, left shoulder, and right ankle disabilities.  The examiner opined the Veteran's condition does not render him unable to secure or follow a substantial gainful occupation.  The examiner explained that the Veteran is able to obtain a financially gainful, light duty, sedentary job with precautions that do not require pushing, pulling, lifting heavy weight, doing overhead activities, and sitting and standing for prolonged time, and also requires the Veteran to always have medication nearby to avoid exacerbation of symptoms. 

The Veteran was afforded a September 2015 VA mental disorders examination.  The examiner opined that the Veteran was able to perform his activities of the daily living, take care and supervise his own medication, perform household chores, and maintain a social family life without any reported deterioration.  The examiner further opined that the Veteran is able to obtain, perform and secure financial gainful employment.

The Veteran was afforded a September 2015 shoulder and arm VA examination.  The examiner indicated that the Veteran's shoulder condition impacts his ability to perform any type of occupational task.  The examiner explained that the Veteran used to work until five years ago and was a truck driver.  The examiner opined that the Veteran was able to work with some restrictions such as not to perform overhead activities with the left shoulder and noted that the Veteran was right handed.

In September 2015, the Veteran was afforded VA back and ankle examination.  The VA examiner indicated the Veteran's back condition impacted his ability to work.  The examiner opined that the Veteran's service-connected back condition and residuals of right ankle reconstruction surgery condition did not preclude the Veteran from obtaining and sustaining a gainful employment, part-time, sedentary type of job, with duty limitations such as avoiding activities that require grabbing, carrying, or lifting objects greater than 15 pounds; kneeling; and must limit activities that require prolonged standing or ambulation (more than 30 minutes). 

Given the Veteran's credible lay statements regarding the impact of his service-connected disabilities on his ability to work and the functional limitations described by the VA examiners, to include the most recent back and ankle examinations, the Board finds that the Veteran's service-connected disabilities would likely prevent him from obtaining and maintaining gainful employment.  The Veteran is limited by both his major depressive disorder and his physical disabilities.  The Veteran's back, shoulder, and ankle disabilities cause occupational and social impairment that limit him to part-time, sedentary work, with duty limitations such as avoiding activities that require grabbing, carrying, or lifting objects greater than 15 pounds; kneeling; and limiting activities that require prolonged standing or ambulation (more than 30 minutes).  The Board notes that "part-time, sedentary work" is suggestive of marginal employment, and thus implies the Veteran may be more limited than the VA examiners opined.  

Additional limitations included pain from his back disability and history of hemorrhoid pain, which limited him from prolonged standing, walking, and sitting, as well as driving which would preclude him from the kind of employment he had as a truck driver.  Moreover, the Board takes note of the Veteran's additional limitation that he must always have medication nearby to avoid exacerbation of symptoms.  The Board acknowledges the Veteran's reported medication side effects which include somnolence, grogginess, and nausea, which further reduce his capacity to work.  

As the Veteran's service-connected disabilities have met the percentage rating standards for a schedular TDIU throughout the course of his appeal, it is not necessary to refer his case to the Director of the Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(a)-(b).

In summary, when affording the benefit of reasonable doubt to the Veteran, the evidence of record supports a finding that the Veteran, given his occupational history and functional limitations, is unable to obtain or retain substantially gainful employment due to his service-connected disabilities.


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


